ON APPLICATION FOR REHEARING
No. 3609.
OPINION
Per CURIAM.
The application for rehearing in this case is denied since this court found the evidence such that reasonable minds could not differ but must find that the plaintiff was guilty of negligence which directly and proximately contributed to his own injury, and therefore the trial court was not in error in sustaining the motion of the defendant for judgment in her favor.
It is therefore unnecessary for this court to pass upon the question whether the ladder was a simple tool, or whether *493A. N. Edwards was an independent contractor, or to distinguish between bailments, independent contractors or invitees.
Application for rehearing denied.
GRIFFITH, PJ, PHILLIPS and NICHOLS, JJ, concur.